Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to IDS filed on 09/09/2021.
Claims 1-5 and 13-22 are subject to examination. The amendment and applicant’s remarks have been fully considered and entered by the examiner.

Information Disclosure Statement
2.	The information disclosure statements (IDS) filed on 09/09/2021 is in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-5 and 13-27 respectively, are renumbered as claims 1-5 and 6-20 respectively, are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The independent claim 1 have been amended to include “a memory; a processor…” to overcome 112(f) rejection. Claims 1-5 and 13-27 are allowed in view of amendment and Applicant’s remarks.

“an event metadata extractor to extract event metadata indicating a plurality of media playback events from a web page via a document object model based on event metadata of
a media metadata extractor to collect media metadata including identifying information from the web page via the document object model based on media metadata of interest and the plurality of media playback events;
an audio signature generator to generate an audio signature from audio associated with media presented by the media device; and
a timestamper to: 
initiate a first timer to indicate a first time period to log timestamps;
during the first time period, associate a first timestamp with the audio signature, a second timestamp with the media metadata, and a plurality of third timestamps with the event metadata;
in response to the first timer expiring, initiate a second timer, the second timer set to indicate a second time period to delay transmitting a log file; and

the validator to validate the audio signature based on the event metadata and the plurality of third timestamps and, in response to validating the audio signature, create a reference signature based on the audio signature and the media metadata.”

The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
9/16/21